[Cite as Equity Mgt. I, L.L.C. v. Johnson, 2021-Ohio-2723.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 TRUMBULL COUNTY

 EQUITY MANAGEMENT I, LLC,                                    CASE NO. 2021-T-0009

                  Plaintiff-Appellee,
                                                              Civil Appeal from the
         -v-                                                  Girard Municipal Court

 JAMES JOHNSON, et al.,
                                                              Trial Court No. 2020 CVG 00619
                  Defendant-Appellant.



                                               OPINION

                                        Decided: August 9, 2021
                                          Judgment: Affirmed


 Alden B. Chevlen, 5202 Nashua Drive, Youngstown, OH 44515 (For Plaintiff-Appellee).

 James Johnson, pro se, 2020 Crestwood Boulevard, Youngstown, OH 44505
 (Defendant-Appellant).


MATT LYNCH, J.

        {¶1}     Defendant-appellant, James Johnson, appeals from the Judgment Entries

of the Girard Municipal Court, issuing a writ of restitution and entering judgment in favor

of plaintiff-appellee, Equity Management I, LLC, in the amount of $3,290.                  For the

following reasons, we affirm the judgment of the court below.

        {¶2}     On September 15, 2020, Equity Management filed a Complaint for Forcible

Entry and Detainer and Damages against James and Valerie Johnson, seeking that the

Johnsons be ordered to vacate the residence managed by Equity as an agent for V.T.
Larney, Ltd. The Complaint alleged that the defendants failed to pay rental fees, late

fees, and service charges for rent during July, August, and September 2020. Equity

raised a second count for rent owed and potential property damage.

      {¶3}   A hearing was held on the restitution of premises cause of action on October

6, 2020. Vincent Larney owns Equity Management and the Beverly Hills Drive residence

at which the defendants were tenants. When he acquired the property in December 2018,

the defendants were residing there and they entered an oral agreement to pay $750 per

month in rent, which they paid throughout 2019. Larney testified that, at the time of the

hearing, the defendants had not paid rent for three and a half months, rent for March and

May 2020 were only “half” payments, a check for June rent had bounced, July was paid,

and no rent was received in August. He refused to accept a rent payment in September

and a three-day notice to vacate was given on September 14.

      {¶4}   Larney testified that the house was in “terrible” condition when he bought it

and James requested repairs. Larney opined that James’ complaints began when he

was unable to pay rent. Larney informed the Johnsons that some repairs could not be

completed because the house needed “a whole big house rebuild” which would require

them vacating, and James responded that he would no longer be paying rent.

      {¶5}   James Johnson testified that he received a letter to vacate in March 2020

after his wife called Larney to fix the sink, and he believed this was “retaliatory.” He

testified that he paid April rent subtracting $250 spent to fix items in the home and paid

May, June and July in full, presenting copies of checks written for April, May and July

rent. He attempted to pay August by showing Larney the receipt for a sewer repair and

requested an amount to be deducted from his rent for the repair and cleanup. Larney


                                            2

Case No. 2021-T-0009
responded by showing him a printout of late charges and no payment was ultimately

made.

        {¶6}   Following the hearing, the magistrate issued a decision finding that the

defendants were in default of the rental agreement and the court ordered a writ of

restitution to issue. The writ of restitution was issued on October 27, 2020.

        {¶7}   A hearing on the second cause of action was held on December 8, 2020.

Jade Larney, secretary at Equity Management, testified that at the time the Johnsons

vacated, they were five months in arrears and owed $3,550 in rent and $160 in late fees.

She explained that the payment for April rent, check 365, came back “stopped funds”

which resulted in a deficiency in April and the funds from this check were never received

by Equity. This led to the payment of May rent being credited toward April, June credited

to May, and July toward June.        Payment for rent was requested for July, August,

September, and October, as well as November since Equity had not received keys or

been notified that the Johnsons left the residence until November 3. Equity expended

$600 disposing of property left behind including furniture and personal items and $250 for

damage to the lawn caused by the Johnsons’ moving truck being driven in the yard.

        {¶8}   James Johnson testified that check 365 had been “marked unusable

because * * * the machine couldn’t read it” and “his bank contacted Miss Larney and told

them to reissue it.” He asserted that the check was “reissued” and the funds came out of

his account. As to the dispute about repairs from the sewer issue, Johnson testified that

Larney did not agree to deduct the amount he requested and also would not accept their

rent check in September, although his wife presented it to Larney. James attempted to

pay October rent while in court on the first cause and Larney did not accept it. He testified


                                             3

Case No. 2021-T-0009
that the items left behind belonged to prior residents and they did not damage the lawn.

         {¶9}   The magistrate issued a judgment in favor of Equity for $3,290. It ordered

rent in the amount of $3,015, which included $550 for July, $590 for August with a finding

deducting $160 for the sewer repair bill, $750 for September and October, and $375 for

November. It did not order late fees, noting that there was “no written lease agreement.”

It ordered $150 for disposal of items in the home, finding that “most items were present

before tenant moved in” and $125 for damage to the yard. The court adopted the decision

and entered judgment in favor of Equity on December 30, 2020.

         {¶10} James Johnson timely appeals and raises the following assignments of

error:

         {¶11} “[1.] The trial court committed prejudicial error in allowing this case to

continue once it knew the complaint had no merit. Appellee/plaintiff had the burden of

proof, not the other way around. The preponderance should be based on the more

convincing evidence.

         {¶12} “[2.] The trial court abused it’s [sic] discretion and is guilty of implicit bias.

It allowed Appellee[’]s testimony to take precedence over Appellant[’]s testimony.

Appellee never presented any documentary evidence.

         {¶13} “[3.]   The trial court committed prejudicial error by granting Appellee

monetary award of $3[,]290.00. That award was not supported by reliable, probative, or

substantial evidence.

         {¶14} “[4.] The trial court committed prejudicial error by dismissing Appellant[’]s

argument of retaliation. Can you refuse rent payments and then sue for default?”

         {¶15} As an initial matter, in its reply brief, Equity argues that it was not properly


                                                4

Case No. 2021-T-0009
served with a copy of appellant’s brief pursuant to App.R. 13(B), which requires that

“[c]opies of all documents filed by any party and not required by these rules to be served

by the clerk shall * * * be served by a party or person acting for the party on all other

parties to the appeal.” Equity asserts that “[i]f this failure rises to the seriousness of

dismissing this action, appell[ee] prays that this case be dismissed for lack of service.”

Equity received a copy of the brief after requesting one from the clerk, it was able to file

its appellee’s brief, and it did not move to dismiss in a separate motion to bring it to this

court’s attention prior to the completion of briefing and setting the case for oral argument.

We do not find that dismissal of the appeal is warranted or required under these

circumstances and will consider the merits of the appeal. See App.R. 3(A) (“[f]ailure of

an appellant to take any step other than the timely filing of a notice of appeal does not

affect the validity of the appeal, but is ground only for such action as the court of appeals

deems appropriate, which may include dismissal of the appeal”).

       {¶16} Throughout his assignments of error, James takes issue with the court’s

weighing of the evidence. Generally, in a civil case, “[j]udgments supported by some

competent, credible evidence going to all the essential elements of the case will not be

reversed by a reviewing court as being against the manifest weight of the evidence.” C.E.

Morris Co. v. Foley Constr. Co., 54 Ohio St.2d 279, 376 N.E.2d 578 (1978), syllabus. In

the present matter, however, magistrate’s decisions were issued on each of the causes

of action which were subsequently adopted by the trial court and no objections were filed

by the defendants. “The Rules of Civil Procedure provide that the failure to file objections

to a magistrate’s decision results in the waiver of the right to assign its adoption by the

trial court as error on appeal: ‘Except for a claim of plain error, a party shall not assign as


                                              5

Case No. 2021-T-0009
error on appeal the court’s adoption of any factual finding or legal conclusion * * * unless

the party has objected to that finding or conclusion as required by Civ.R. 53(D)(3)(b).’”

Karnofel v. Nye, 11th Dist. Trumbull No. 2015-T-0126, 2016-Ohio-3406, ¶ 16, citing Civ.R.

53(D)(3)(b)(iv). “In applying the doctrine of plain error in a civil case, reviewing courts

must proceed with the utmost caution, limiting the doctrine strictly to those extremely rare

cases where exceptional circumstances require its application to prevent a manifest

miscarriage of justice, and where the error complained of, if left uncorrected, would have

a material adverse effect on the character of, and public confidence in, judicial

proceedings.” Goldfuss v. Davidson, 79 Ohio St.3d 116, 121, 679 N.E.2d 1099 (1997).

       {¶17} In the first assignment of error, James argues that there was a lack of

“documentary or real evidence” to support the award of past due rent and that, because

there was evidence that July rent was paid, there was no default and the complaint should

have been dismissed.

       {¶18} While James’ assertion that rent was paid in the month of July is accurate,

as this issue was not disputed by Equity, testimony demonstrated this payment was

credited toward the month of June because of a deficiency that began when the April rent

check did not clear the bank due to an issue with the image of the check being “unusable.”

Although James testified that he believed this issue had been resolved and the check had

subsequently gone through, contrary testimony validated a conclusion that this issue with

the April rent was never resolved and Equity never received the funds from this check.

While James takes issue with the lack of “documentary evidence,” testimony from two

separate employees of Equity Management at the first and second cause hearing

regarding the non-payment of rent was presented and, if believed, supported the rent


                                             6

Case No. 2021-T-0009
claim. The magistrate, as the trier of fact, was in the best position to evaluate witness

credibility and weigh the competing testimony. Blackwell v. Wynn, 11th Dist. Ashtabula

No. 2019-A-0048, 2020-Ohio-1438, ¶ 27.

       {¶19} Further, presuming that payments were up to date through the month of

July, it would not warrant dismissal of the complaint but, rather, merely a finding that there

was no default or rent owed for the month of July. There was further testimony that the

August payment was not rendered. While James testified that he intended to make the

payment and tried to negotiate a lesser payment due to costs incurred to resolve the

sewer problem, James did not follow processes to avoid eviction while withholding the

rent. As this court has explained, “a tenant cannot refuse to place rent funds in escrow

based on claims that the landlord did not perform his duties,” such as completing repairs,

“and then prevail in a forcible entry and detainer action on the grounds that certain

conditions were not remedied by the landlord.” Shelton v. Huff, 11th Dist. Trumbull No.

2012-T-0101, 2014-Ohio-1344, ¶ 25 (recognizing that a party who withholds but does not

escrow rent risks eviction); R.C. 5321.07. James’ failure to tender the rent in full or take

other actions consistent with the law to properly withhold that rent resulted in a default;

Equity was not required to accept incomplete payment, nor did James ever submit at least

a partial payment for August.

       {¶20} The first assignment of error is without merit.

       {¶21} In the second assignment of error, James argues that the court

“automatically sided with the Appellee no matter what,” and Equity offered limited exhibits

while the Johnsons had “a plethora of marked Exhibits.”




                                              7

Case No. 2021-T-0009
       {¶22} There is nothing in the record to demonstrate that the court unfairly

accepted or weighed only the testimony of the plaintiffs. The magistrate inquired of

witnesses from both sides to further understand the facts and the Johnsons were able to

fully present evidence and testimony to support their arguments. The magistrate did not

make any statements showing bias or prejudice against the Johnsons. The fact that the

court chose to believe the testimony of the plaintiff’s witnesses does not mean it unfairly

“sided” with the plaintiffs. Again, it was in the best position to determine the credibility of

the witness testimony. Further, it is evident the magistrate carefully considered all of the

evidence and testimony presented by both sides, given that it awarded Equity $1,270 less

than it had requested. To the extent that James points to alleged inconsistencies in

Vincent Larney’s testimony, this will be addressed in the third assignment of error.

       {¶23} Contrary to James’ assertion, a party does not prevail in litigation by having

a larger number of exhibits. Equity was not required to present documentary evidence to

prove its claims that rent was unpaid; ample testimony demonstrated the rent

deficiencies.   Further, the exhibits presented by the Johnsons generally were not

contradictory to the plaintiff’s testimony and assertions. There was no dispute that several

payments were made via the checks presented into evidence but, instead, the dispute

centered around whether they were used to pay a past rent deficiency. While records

documenting missed payments would have been beneficial to the trier of fact, James cites

no legal authority requiring such evidence to prevail on a claim for past due rent. While

not dispositive, we note Equity’s argument that it did produce documentary evidence “in

the form of a tenant ledger and pictures of damages to the premises.” Such ledger,

however, was not introduced as an exhibit, filed with this court, or otherwise made part of


                                              8

Case No. 2021-T-0009
the record. It is unclear whether the magistrate reviewed it, as the only reference to this

document was Jade Larney’s statement: “My book says May was paid because when he

paid June that payment would go toward May.” We cannot say that this was “present[ed]

* * * to the Municipal Court” as the record does not clearly support such a contention.

Nonetheless, for the reasons outlined above, the ledger was not required as evidence to

prove the rent claims given the testimony provided.

      {¶24} The second assignment of error is without merit.

      {¶25} In the third assignment of error, James argues that the evidence did not

support the court’s award of damages, asserting that the evidence demonstrated he did

not owe past rent and pointing to inconsistencies in the testimony of Equity’s witnesses.

      {¶26} In the present matter, there was testimony from Jade Larney, generally

supported by Vincent’s prior testimony, that April rent had not been paid, subsequent

months were credited toward that amount, August rent was unpaid because Johnson was

unable to successfully negotiate a decreased price for payment due to the plumbing

services he paid for and never tendered payment, September payment was not accepted,

and October payment was not made. Regardless of the reasons why payments in August

and September were not made, it does not follow that they were not owed. While James

testified that April rent was ultimately paid, this was not supported by documentary

evidence and was contradicted by Jade’s testimony. The choice to believe one witness

over another does not constitute error.

      {¶27} James contends that there were inconsistencies discrediting the

aforementioned testimony, emphasizing that Vincent testified a few months of rent were

“half paid” while Jade testified that only one month was unpaid. Specifically, Vincent


                                            9

Case No. 2021-T-0009
testified that March was not paid in full, $500 was paid in April, and May was “half” paid.

Both Vincent and Jade agreed that only $500 was paid for April, although that check

ultimately did not clear, and Jade did not discuss March payment. It appears there was

some inconsistency between their testimony as to the May payment, since the check

presented by the Johnsons demonstrated full payment and Jade testified full payment

was made. Jade’s testimony, which showed she reviewed the records in preparation for

the second cause hearing, served to clarify payment issues and fully established which

months were paid. There was no dispute that the full May payment was rendered and, in

fact, the court did not award any damages for May rent. Similarly, while there appeared

to be some confusion about which month’s check did not clear, this was subsequently

clarified by Jade and the exhibit showing the check with the notation that the check was

returned due to an “unusable image”; testimony indicated that this issue with the April

check led to the subsequent rent deficiencies. There is nothing to demonstrate that the

inconsistencies in testimony were deliberate attempts to deceive the court or led to an

incorrect award of damages following the hearing on the second cause of action.

      {¶28} The third assignment of error is without merit.

      {¶29} In the fourth assignment of error, James argues that the Johnsons were

evicted as a retaliatory action because they requested repairs and further asserts that

refusal to accept payment should not result in default.

      {¶30} As explained above, this is not a case where default occurred merely due

to failure to accept rent. While there is no question rent was refused in September, both

July and August were found to be unpaid. James’ testimony that he was willing and tried

to pay August is belied by his refusal to tender a check when Larney would not negotiate


                                            10

Case No. 2021-T-0009
a lesser amount of rent for repairs. Since there were multiple months unpaid, an action

was proper for forcible entry and detainer. As outlined in the first assignment of error,

had James wanted to withhold rent without facing eviction for nonpayment, he could have

placed funds in escrow. Shelton, 2014-Ohio-1344, at ¶ 25.

       {¶31} As to the claim that Equity sought the Johnsons’ eviction as retaliation,

Vincent testified that he believed the complaints for repairs only occurred after the

Johnsons were unable to pay rent. As outlined above, there was a legitimate claim that

rent was unpaid justifying the action. “[W]here the landlord asserts a lawful reason for

the eviction and the tenant maintains that it was, in fact, retaliatory, it is for the finder of

fact to make an independent determination of the reasons for the landlord's action” and

“[t]he tenant is * * * required to show, by a preponderance of the evidence, that the

landlord acted due to a retaliatory motive.” Davis v. Reed, 8th Dist. Cuyahoga Nos. 68699

and 68700, 1996 WL 347814, *6 (June 20, 1996). Under these circumstances, given the

issues with rent payment, the court was entitled to reject the Johnsons’ assertion that the

eviction was based on retaliatory grounds.

       {¶32} The fourth assignment of error is without merit.

       {¶33} For the foregoing reasons, the judgments of the Girard Municipal Court,

issuing a writ of restitution and entering judgment in favor of Equity, are affirmed. Costs

to be taxed against appellant.


MARY JANE TRAPP, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.



                                              11

Case No. 2021-T-0009